03/11/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA


      Nos. DA 20-0210, DA 20-0211, DA 20-0212, & DA 20-0213

STATE OF MONTANA,

     Plaintiff and Appellee,
v.

EDWARD HAROLD HUGGLER,

     Defendant and Appellant.

                                ORDER

     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that the above causes be consolidated for the purposes of

appeal under Cause No. DA 20-0210.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                 March 11 2021